EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (together with its Exhibits, this “Agreement”) is made
as of the 12th day of February, 2014 (the “Signing Date”), by and between
Diamond Offshore Drilling, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Marc Edwards (the “Executive,” and,
together with the Company, a “Party”);

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Executive as the President and Chief
Executive Officer of the Company and to retain the Executive to serve as a
member of the Company’s Board of Directors (the “Board”) and the Executive
wishes to accept, as of the Commencement Date, and agrees to such employment and
service under the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the Parties agree as follows:

 

1. Employment Term. The Company shall employ the Executive under this Agreement,
and the Executive shall accept such employment, for the Term. The “Term” shall
commence on March 3, 2014 (the “Commencement Date”) and shall end on
December 31, 2016, subject to renewals thereafter, if any, upon mutual written
agreement by the Parties. Notwithstanding the foregoing, the Executive’s
employment hereunder, and the Term, may be terminated at any time in accordance
with Section 6 below.

 

2. Duties of the Executive and Place of Business.

 

  (a)

Throughout the Term, the Executive shall serve as the President and Chief
Executive Officer of the Company and shall be nominated by the Company to serve
as a member of the Board and shall serve as a member of the Board if elected to
such position, as is the intention of the Parties. The Board shall appoint the
Executive as a director effective as of the Commencement Date. Throughout the
Term, the Executive shall also serve as the Chief Executive Officer of such
other subsidiaries of the Company as the Board may require. As the President

 

1



--------------------------------------------------------------------------------

  and Chief Executive Officer of the Company, the Executive shall have all
authorities, duties and responsibilities customarily exercised by an individual
serving in that position at an entity of the size and nature of the Company and
shall have such additional duties and responsibilities, consistent with the
foregoing, as may be from time to time reasonably be assigned to him by the
Board; and shall report solely and directly to the Company’s Board.

 

  (b) Throughout the Term, the Executive shall diligently and to the best of his
abilities assume, perform, and discharge his duties and responsibilities
hereunder as a member of the Board and the President and Chief Executive Officer
of the Company; and shall devote substantially all of his business time and
effort to the business and affairs of the Company and its subsidiaries. However,
nothing in this Agreement shall preclude the Executive from: (i) engaging in
civic, charitable or community services or (ii) devoting a reasonable amount of
time to private investments and personal affairs, so long as such activities or
services do not interfere with the Executive’s responsibilities to the Company.

 

  (c) The Executive shall maintain a residence in the Houston, Texas
metropolitan area during the Term. The Executive’s principal place of business
shall be at the Company’s headquarters in the Houston, Texas metropolitan area.

 

3. Compensation.

 

  (a) During the Term, the Company shall pay the Executive an annualized base
salary of $1,000,000.00 (the “Base Salary”). The Base Salary shall be paid in
accordance with the regular payroll practices applicable to senior executives of
the Company generally, but no less frequently than monthly. The Base Salary
shall not be decreased without the Executive’s prior written consent.

 

        (b)

(i)

For each calendar year (a “Performance Year”) during the Term, the Executive
shall be entitled to receive an annual incentive cash award (an “Annual Bonus”)
under the Company’s Incentive Compensation Plan for Executive Officers (the
“Plan”) as set forth in this Section 3(b). The Executive’s Annual Bonus shall be
based upon attainment of EBITDA goals to be set annually by the Compensation
Committee of the Board (the “Compensation Committee”), which for 2014 shall be
on terms no less favorable than those established for other executives under the
Plan and which, for subsequent years, will be established in consultation with
the Executive (subject to adjustment in accordance with the Plan).

 

2



--------------------------------------------------------------------------------

  (ii) Subject to Section 3(b)(iii), for each full Performance Year during the
Term, the Executive’s threshold Annual Bonus (paid upon attainment of 50% of
target) shall be $500,000, his target Annual Bonus (paid upon attainment of 100%
of target) shall be $1,500,000, and his maximum Annual Bonus (paid upon
attainment of 150% or more of target) shall be $2,500,000. Linear interpolation
shall be applied to determine payments in the event of performance falling
between the levels stated in the prior sentence. Attainment of less than 50% of
target will result in no Annual Bonus payment unless otherwise determined by the
Compensation Committee. The Compensation Committee may exercise negative
discretion under the Plan to decrease or eliminate any portion of the
Executive’s Annual Bonus for any Performance Year. The Executive’s target Annual
Bonus will not be decreased without the prior written approval of the Executive.

 

  (iii) The amount of the Executive’s Annual Bonus for 2014 shall (to the extent
earned) be pro-rated for the portion of 2014 during which the Executive is
employed by the Company. Notwithstanding anything in this Section 3(b) to the
contrary, Annual Bonus amounts earned for any year that are in excess of
$1,000,000 shall be subject to shareholder approval of an amendment to the Plan
to increase the Plan’s maximum permissible award, which the Company shall adopt
and submit to shareholders for approval at the Company’s 2014 annual meeting. If
shareholder approval is not obtained, the Company will seek to obtain
shareholder approval of a different form of compensation to compensate the
Executive for any portion of the Annual Bonus for 2014 (and for any subsequent
years) that is not paid because such shareholder approval was not so obtained.

 

  (iv) Annual Bonus payments shall be made to the Executive in cash no later
than corresponding bonus payments are made to senior executive officers of the
Company generally, and in no event later than 70 days after the end of the
Performance Year to which they relate.

 

        (c)

(i)

Each calendar year during the Term, the Executive shall be granted restricted
stock units (“RSUs”) with respect to the common stock of the Company having a
target grant date value of not less than $3,000,000. The grant date value of the
RSUs granted in 2014 will be determined based upon the volume weighted average
price of the Company’s common stock on the New York Stock Exchange (“VWAP”)
during the ten (10) trading days immediately preceding the Commencement Date and
will for subsequent years be determined in accordance with the applicable

 

3



--------------------------------------------------------------------------------

  Company plan document. The first grant (the “Initial RSU Grant”) shall be made
on the Commencement Date and the value of such grant shall be pro-rated for the
portion of 2014 during which the Executive is to be employed by the Company. The
Executive shall be given a reasonable period of time to review and comment upon
the grant agreement for the initial RSU grant. All grants of RSUs described in
this Section 3(c) shall be subject to shareholder approval of a new equity
compensation plan, which the Company shall adopt and submit to shareholders for
approval at the Company’s 2014 annual meeting. If shareholder approval is not
obtained, the Company will seek to obtain shareholder approval of a different
form of compensation to compensate Executive for any portion of the RSU grants
that are not made because such shareholder approval was not obtained.

 

  (ii) The performance component (or “earn-out”) of each grant of RSUs described
in this Section 3(c) shall be subject to achievement of applicable performance
goals (including strategic goals) to be set by the Compensation Committee, in
consultation with the Executive. For the grant made in 2014, the performance
goals will be based on performance in 2014. For grants made in 2015 and each
subsequent year, the performance goals will be based on a multi-year plan based
on long-term strategic plan goals that shall be presented by the Executive for
approval by the Compensation Committee. The level of performance against such
goals shall govern the earn-out of the applicable RSU award based on the
schedule in the table below. Linear interpolation shall be applied to determine
payments in the event of performance falling between the levels stated in the
table below.

 

% of Goal Achievement   

RSUs Earned (based

on grant date value)

 

>50% (threshold)

   $ 2.0M   

100% (target)

   $ 3.0M   

150% (maximum)

   $ 4.0M   

Attainment of less than 50% of the goal will result in no RSUs being earned
unless otherwise determined by the Compensation Committee. Notwithstanding the
foregoing, the Compensation Committee may exercise negative discretion under the
new equity compensation plan to decrease or eliminate any portion of the RSU
award.

 

4



--------------------------------------------------------------------------------

  (iii) To the extent earned under paragraph (ii) above, the Initial RSU Grant
shall vest (and thus become non-forfeitable) in equal installments on each of
the first three anniversaries of the date of grant, provided that the Executive
is employed by the Company on such date, except as otherwise provided in this
Agreement. RSUs granted for 2015 and subsequent years will vest as provided in
the multi-year plan referenced in Section 3(c)(ii) but in no event over a period
longer than four years from the date of grant or such earlier period consistent
with the vesting schedule generally applicable to other senior executives of the
Company. All RSUs shall be settled in common stock of the Company within thirty
(30) days after the later of the date of determination of earn-out or date of
vesting.

 

  (iv) All rights with regard to unvested RSUs (including RSUs that have not yet
been earned) shall, except to the extent otherwise provided in Section 6 or
pursuant to the terms of the applicable Company plan under which the RSUs are
granted, terminate upon termination of the Executive’s employment with the
Company.

 

  (v) Upon the Company’s payment of a cash dividend or stock dividend (to the
extent, under the applicable plan or RSU agreement terms, such stock dividend
does not result in an adjustment to the number of RSUs awarded) in respect of
its outstanding Company common stock, the Executive shall be credited with a
number of additional RSUs in respect of RSUs outstanding on the record date for
such dividend, with such number of additional RSUs to equal the aggregate
dividend payable with respect to the shares subject to the RSUs with respect to
which the dividend is paid, divided by the VWAP for the ten (10) trading days
immediately preceding the dividend record date, rounded down to the nearest
whole share. Such additional RSUs shall vest on the same schedule as the
original RSU grant to which the additional RSUs are attributable.

 

  (d) All payments due to the Executive under this Agreement shall be subject to
withholding as required by law or as authorized by the Executive in writing.

 

  (e)

It is the Parties’ intention that all payments, benefits and entitlements
received by the Executive under this Agreement and any agreement providing for
the grant of RSUs (“RSU Agreement”) be provided in a manner that does not impose
any additional taxes, interest or penalties on the Executive with respect to
such payments, benefits and entitlements under Section 409A of the Code, and its
implementing regulations (“Section 409A”), and the provisions of this Agreement
and any RSU Agreement shall be construed and administered in accordance with
such intent. Each of the Parties has used, and will continue to

 

5



--------------------------------------------------------------------------------

  use, its best reasonable efforts to avoid the imposition of such additional
taxes, interest or penalties, and the Parties agree to work together in good
faith to amend this Agreement, and to structure any payment, benefit or other
entitlement received by the Executive, in a manner that avoids imposition of
such additional taxes, interest or penalties while preserving the affected
payment, benefit or entitlement to the maximum extent practicable and
maintaining the basic financial provisions of this Agreement without violating
any applicable requirement of Section 409A. For purposes of this Agreement,
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.

 

  (f) The Company intends to structure and administer all awards to the
Executive under Section 3(b) and 3(c) hereof in such a manner as to preserve
deductibility under Section 162(m) of the Code, provided that the Company does
not intend to adversely affect the Executive’s rights hereunder.

 

4. Other Benefits. During the Term, the Executive shall be entitled to
participate in all benefit and perquisite plans, programs and arrangements of
the Company that are made available to senior executives of the Company
generally, in each case on terms and conditions no less favorable to the
Executive than those that apply to other senior executives of the Company
generally. The Executive’s entitlement to participate in any such plan, program
or arrangement and the benefits provided thereunder shall, in each case, be
subject to the terms and conditions of such plan, program or arrangement that
apply to senior executives of the Company generally and nothing in this
Agreement shall restrict the Company’s ability to amend or terminate any plan,
program or arrangement. The Executive acknowledges that, unless otherwise
determined by the Compensation Committee, he will not be receiving any grants of
stock appreciation rights from the Company in connection with his employment.

 

5. Expense Reimbursement. The Executive shall be entitled to prompt
reimbursement by the Company for all reasonable and customary travel and other
business expenses he incurs in connection with carrying out his duties under
this Agreement, in accordance with the general travel and business reimbursement
policies then applying to senior executives of the Company generally except
that, without regard to such policies as may then be in effect, international
air travel shall be by first class compartment. The Executive shall report all
such expenditures not less frequently than monthly, accompanied by adequate
records and such other documentary evidence as required by the Company or by
Federal or state tax statutes or regulations governing the substantiation of
such expenditures.

 

6



--------------------------------------------------------------------------------

6. Termination of Employment

 

6.1 Death and Disability

 

  (a) In the event that the Executive’s employment hereunder terminates due to
his death or Permanent Disability (as defined below), the Term shall expire, and
he shall be entitled to the following:

 

  (i) Full vesting, as of the date the Executive’s employment terminates (the
“Termination Date”), of all outstanding RSUs with respect to which the
applicable performance goals have been attained (and which were subject only to
the continued employment requirement at the Termination Date).

 

  (ii) Pro-rata vesting (based on the portion of the year which has elapsed as
of the Termination Date), of those RSUs outstanding and subject to the
attainment of performance goals at the Termination Date, subject to and based
upon the attainment of the applicable performance goals.

 

  (iii) Pro-rata payment of the Annual Bonus as if there had been achievement of
100% of the target as specified in Section 3(b)(iii) hereof.

 

  (iv) The benefits described in Section 6.6 below.

 

  (b) For purposes of this Agreement, the term “Permanent Disability” shall mean
that the Executive has been unable, due to physical or mental incapacity, to
substantially perform his duties and responsibilities under this Agreement for
90 days out of any 180 consecutive days.

 

7



--------------------------------------------------------------------------------

6.2 Termination for Cause by the Company.

 

  (a) The Company may terminate the Executive’s employment hereunder for Cause.
Prior to any such termination of employment for Cause, the Company shall provide
the Executive with written notice of termination for Cause (a “Notice of
Termination”). Prior to a termination of employment for Cause, the Executive
shall be provided with an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board at a meeting of the Board
which was called and held for the purpose of considering such termination (after
reasonable notice to the Executive). A termination of employment for Cause shall
require a resolution duly adopted by the Board finding that, in the good faith
opinion of the Board, the Executive was guilty of conduct set forth in clause
(i) or (ii) of the definition of Cause provided in Section 6.2(c) hereof.

 

  (b) In the event that the Executive’s employment hereunder is terminated for
Cause in accordance with Section 6.2(a), the Term shall expire and he shall be
entitled only to the benefits described in Section 6.6.

 

  (c) For purposes of this Agreement, “Cause” shall mean that: (i) the Executive
is convicted of, or pleads guilty or nolo contendere to, a felony, (ii) the
Executive engages in conduct that constitutes either (x) a material and willful
breach of this Agreement, (y) willful, or reckless, material misconduct in the
performance of the Executive’s duties under this Agreement, or (z) willful,
habitual neglect of the Executive’s material duties under this Agreement;
provided, however, that for purposes of clauses (ii)(y) and (ii)(z) of this
paragraph, Cause shall not include any act or omission believed by the Executive
in good faith to have been in or not opposed to the interest of the Company
(without any intent by the Executive to gain, directly or indirectly, a profit
to which he is not legally entitled).

 

6.3 Termination by the Company Without Cause / Termination by the Executive for
Good Reason.

 

  (a) In the event that the Executive’s employment hereunder is terminated
during the Term (x) by the Company other than for Permanent Disability in
accordance with Section 6.1 or for Cause in accordance with Section 6.2 or
(y) by the Executive with Good Reason in accordance with Section 6.3(b) (and
within thirty (30) days following the expiration of the cure period set forth in
Section 6.3(b)), the Term shall expire and the Company shall provide the
Executive with the following (in lieu of separation payments under any other
Company severance plan, policy or arrangement):

 

8



--------------------------------------------------------------------------------

  (i) A pro-rata Annual Bonus for the year in which the Termination Date occurs
(based upon the portion of the year in which the Executive was employed by the
Company), based on actual performance for the year in which the Termination Date
occurs, as approved and certified by the Compensation Committee, paid on the
date that it would have been paid if the Executive’s employment hereunder had
not terminated.

 

  (ii) Separation payments at a rate of $208,333 per month, commencing with the
month following the month in which the “Revocation Period” as defined in the
release referred to in Section 6.3(c) ends (and thereafter on the first Company
payroll date of each month), but subject to deferral as provided in
Section 6.3(c) and Section 6.7 hereof, with such termination payments to be made
in substantially equal installments, not less frequently than monthly, through
the end of the then scheduled Term; provided, however, that such payments shall
be made for a period of no less than twelve (12) months and no more than
twenty-four (24) months.

 

  (iii) Continued eligibility for vesting of those RSUs outstanding and subject
to the attainment of performance goals at the Termination Date, subject to and
based upon the attainment of the applicable performance goals, and full vesting
of any RSUs with respect to which the applicable performance goals have been
attained and which are subject only to time-vesting requirements as of the
Termination Date.

 

  (iv) The Executive and his dependents shall be entitled to continued
participation (at the Company’s expense), for a period of twenty four
(24) months following the Termination Date (which shall be concurrent with any
health care continuation benefits under COBRA), in the group medical plan of the
Company in which they were participating as of such date.

 

  (v) The Company shall, at its sole expense as incurred, provide the Executive
with customary outplacement services commensurate with Executive’s position but
in no event shall the provision of such services exceed twelve (12) months or
$25,000.

 

  (vi) The benefits described in Sections 6.1(a)(i), 6.1(a)(ii) and 6.6.

 

  (b)

“Good Reason” shall mean the occurrence of any of the following events, without
the Executive’s prior written consent and without cure by the Company within
thirty (30) days after the Executive gives notice of such event to the

 

9



--------------------------------------------------------------------------------

  Company requesting cure, such notice to be given within ninety (90) days after
the Executive learns that such event has occurred: (i) the assignment to the
Executive of duties that are materially inconsistent with his position
(including his status, offices, titles and reporting relationships), authority,
duties or responsibilities, all as in effect on the Commencement Date,
(ii) actions by the Company that have resulted in a substantial diminution in
his position, authority, duties or responsibilities as compared to his position,
authority, duties or responsibilities at the Commencement Date; (iii) a
substantial breach by the Company of any material obligation to the Executive,
under this Agreement; (iv) any failure to elect or appoint the Executive as
President and Chief Executive Officer of the Company or to maintain him in such
position throughout the Term; (v) any reduction in Base Salary or target Annual
Bonus opportunity from the amounts set forth in Sections 3(a) and 3(b) hereof,
(vi) any failure by the Company to nominate the Executive as a director at each
election during the Term in which his board seat is up for election or
reelection as applicable; or (vii) any failure of the Company to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the business or assets of the Company
within fifteen (15) calendar days after a merger, consolidation, sale or similar
transaction.

 

  (c) Upon termination of his employment hereunder in a termination governed by
this Section 6.3, the Executive shall be entitled to the benefits described in
Section 6.3(a), but only if, except in the case of benefits described in
Section 6.6, he executes, and delivers to the Company within 21 days after the
Termination Date, a Release substantially in the form attached hereto as Exhibit
A, which Release he does not revoke during the “Revocation Period” as defined in
such Release.

 

6.4 Voluntary Resignation by the Executive. In the event that the Executive
terminates his employment hereunder prior to the then-scheduled expiration of
the Term, other than in a termination governed by Section 6.1 or 6.3, the Term
shall expire and he shall be entitled only to the benefits described in
Section 6.6 .

 

6.5 Expiration of Term. Upon the expiration of the Term on December 31, 2016 (or
on such later expiration date as the Parties may have agreed upon in accordance
with Section 1), the Executive’s employment with the Company hereunder shall
terminate and the Executive shall be entitled to the benefits described in
Section 6.6.

 

10



--------------------------------------------------------------------------------

6.6 Any Termination of Employment.

 

  (a) Upon any termination of the Executive’s employment hereunder, the Company
shall provide the Executive:

 

  (i) Unpaid Base Salary through the Termination Date paid no later than the
next following payment date in accordance with the Company’s normal payroll
payment practices.

 

  (ii) The balance of any unpaid Annual Bonus in respect of any Performance Year
that ended on or before the Termination Date, paid on the date that it would
have been paid if the Executive’s employment hereunder had not terminated (or,
if such date has already passed, as soon as practicable following the
Termination Date).

 

  (iii) Other or additional benefits in accordance with the then applicable
terms of any applicable Company Arrangement, provided that this shall not result
in a duplication of benefits or payments to the Executive or his beneficiaries,
as the case may be.

 

  (b) For purposes of this Agreement, “Company Arrangement” shall mean any plan,
program, corporate governance document, policy, agreement or other arrangement
of the Company or any of its subsidiaries.

 

  (c) Upon any termination of his employment hereunder, the Executive shall be
deemed to have resigned from all offices, and Board memberships, that he holds
pursuant to this Agreement, and the Executive shall promptly execute any
documents reasonably requested by the Company to evidence or effectuate such
resignation.

 

  (d) Upon any termination of employment hereunder, Executive shall continue to
be bound by the covenants set forth herein at Sections 7 through 13 (and the
other related provisions of this Agreement) subsequent to the date of such
termination for such periods of time as provided for in said Sections
respectively.

 

  (e) No Mitigation; No Offset. In the event of any termination of the
Executive’s employment hereunder, the Executive shall be under no obligation to
seek other employment or otherwise mitigate the obligations of the Company under
this Agreement or otherwise, and there shall be no offset against amounts or
benefits due the Executive under this Agreement or otherwise on account of
(x) any Claim that the Company or its affiliates may have against him or (y) any
remuneration or other benefit earned or received by the Executive after such
termination. For purposes of this Agreement, “Claim” shall mean any claim,
demand, request, investigation, dispute, controversy, threat, discovery request,
or request for testimony or information.

 

11



--------------------------------------------------------------------------------

6.7 Section 409A. All payments to be made to the Executive hereunder, to the
extent they constitute a deferral of compensation subject to the requirements of
Section 409A (after taking into account all exclusions applicable to such
payments under Section 409A), shall be made no later, and shall not be made any
earlier, than at the time or times specified herein for such payments to be
made, except as otherwise permitted or required under Section 409A. The date of
the Executive’s “separation from service”, as defined in Section 409A (and as
determined by applying the default presumptions in Treas. Reg.
§1.409A-1(h)(1)(ii)), shall be treated as the date of the Executive’s
termination of employment for purposes of determining the time of payment of any
amount that becomes payable to the Executive hereunder upon the Executive’s
termination of employment and that is properly treated as a deferral of
compensation subject to Section 409A after taking into account all exclusions
applicable to such payment under Section 409A. In addition, no such payment or
distribution of deferred compensation shall be made to the Executive prior to
the earlier of (a) the expiration of the six (6) month period measured from the
date of the Executive’s “separation from service”, or (b) the date of the
Executive’s death, if the Executive is deemed at the time of such separation
from service to be a “specified employee” within the meaning of Section 409A and
if such delayed commencement is otherwise required to avoid additional tax under
Section 409A(a)(2) of the Code. All payments and benefits that are delayed
pursuant to the immediately preceding sentence shall be paid to the Executive in
a lump sum upon the first business day immediately following the earlier of
(x) the expiration of such six (6) month period or (y) the Executive’s date of
death, without interest. Each individual installment payment that becomes
payable under this Agreement, including each payment under Section 6.3(a)(ii),
shall be treated as a right to receive a series of “separate payments” for
purposes of Section 409A and Treasury Reg. §1.409A-2(b)(2)(iii). To the extent
that the payment or reimbursement of any expense or the provision of any in-kind
benefits under this Agreement would be considered deferred compensation under
Section 409A (after taking into account all exclusions applicable to such
reimbursements and benefits under Section 409A): (i) the payment or
reimbursement of such expenses or the provision of in-kind benefits in one of
the Executive’s taxable years shall not affect the payment or reimbursement of
any expense or payment of in-kind benefits in any other taxable year of the
Executive; (ii) any payment or reimbursement for expenses under this Agreement
shall be made in accordance with the Company’s applicable plans and policies as
soon as soon as administratively practicable after such expense has been
incurred, but in any event on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred; and (iii) any
such payment or reimbursement or in-kind benefit may not be liquidated or
exchanged for any other benefit.

 

12



--------------------------------------------------------------------------------

7. Confidentiality. The Executive agrees that, during the Term and at all times
thereafter, he shall not reveal or utilize Confidential Information (as defined
in this Agreement) that he acquired during the course of or as a result of his
employment with the Company and that relates to (x) the Company and any of its
subsidiaries or (y) the Company’s and its subsidiaries, customers, employees,
agents and vendors. The Executive acknowledges that all such Confidential
Information is commercially valuable and is the property of the Company. Upon
the termination of his employment hereunder, the Executive shall immediately
return all such Confidential Information to the Company, whether it exists in
written, electronic, computerized or other form. Notwithstanding anything
elsewhere to the contrary, the Executive (a) may disclose Confidential
Information (i) to the Company and its subsidiaries and affiliates, or to any
authorized agent or representative of any of them, (ii) in confidence to any
attorney or accountant actually retained by Executive for the purpose of
securing professional advice (but not the Company’s privileged information), or
(iii) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other Person with jurisdiction to order him to
divulge, disclose or make accessible such information, and (b) may disclose or
use Confidential Information (i) with the Company’s prior written consent,
(ii) in connection with performing his duties hereunder or (iii) in connection
with any Proceeding under Section 14 or 21. In the event that the Executive is
required to disclose any Confidential Information pursuant to clause (a)(iii) or
(b)(iii) of the immediately preceding sentence, he shall (A) promptly give the
Company advance notice that such disclosure may be made and (B) not oppose and
affirmatively cooperate with the Company, at its reasonable request and sole
expense, in seeking to protect the confidentiality of the Confidential
Information.For purposes of this Agreement “Confidential Information” shall mean
information, knowledge or data (whether or not a trade secret or protected by
laws pertaining to intellectual property and including, without limitation,
information relating to data, finances, marketing, pricing, profit margins,
claims, legal matters, loss control, marketing and business plans, software,
processing, vendors, administrators, customers or prospective customers,
products, brokers and employees), other than information, knowledge or data that
(x) has previously been disclosed to the public, or is in the public domain,
other than as a result of the Executive’s breach of this Section 7, or (y) is
known or generally available to the public.

 

8. Competition. The Executive hereby agrees that, during the Term and for 12
months thereafter, he will not, directly or indirectly, perform services for,
prepare or take steps to prepare to perform services for, or otherwise have any
involvement with (other than in connection with performing services hereunder),
in each case, whether as an officer, director, partner, consultant, security
holder, owner, employee, independent contractor or otherwise, any Person that
competes (whether directly or indirectly) with the Company or its subsidiaries
in the Business in the world as of the Termination Date (any such Person, a
“Competitor”); provided, however, that the Executive may in any event own up to
a 2% passive ownership interest in any public entity or through a private,
non-operating

 

13



--------------------------------------------------------------------------------

  investment vehicle and may become employed by or otherwise affiliated with a
Competitor if the Executive works in a business unit thereof that does not
compete with the Company or any subsidiary in connection with the Business and
he does not communicate about the Business with any employee in a business unit
of such Competitor that does so compete with the Company or any of its
subsidiaries. For purposes of this Agreement, the term “Business” shall mean the
offshore oil and gas drilling business. Upon the written request of the
Executive, the Board will reasonably determine whether a business or other
entity constitutes a “Competitor” for purposes of this Section 8; provided that
the Board may require the Executive to provide such information as the Board
reasonably determines to be necessary to make such determination; and provided,
further that the current and continuing effectiveness of such determination may
be conditioned upon the accuracy of such information, and upon such other
factors as the Board may reasonably determine.

 

9. Solicitation/Hire. The Executive agrees that, during the Term and for 24
months thereafter, he will not, directly or indirectly, (a) solicit any
individual (other than his own personal assistant) who is then an employee of
the Company or any of its subsidiaries to terminate such employee’s employment
with the Company or its subsidiaries or to accept employment elsewhere, other
than in connection with terminating, or altering, the employment of such
employee in connection with performing services hereunder, or (b) hire or offer
to hire any such employee. Notwithstanding the foregoing, if the Executive
places general advertisements seeking to hire individuals and such
advertisements are not targeted at employees of the Company or its subsidiaries,
such placement of advertisements, by itself, shall not be treated as a
solicitation under this Section 9.

 

10. Non-interference. The Executive agrees that, during the Term and for 24
months thereafter, he will not, directly or indirectly, other than in connection
with performing services hereunder and in the interest of the Company,
(a) solicit any Person that to his knowledge had a business relationship with
the Company or its subsidiaries or from which the Company or any subsidiary
solicited business, in either case, at any time during the 12-month period
preceding the Termination Date to terminate, reduce or adversely change any such
business relationship, or (b) conduct business with any such Person on behalf of
himself or any third party to the extent that such business relates to the
Business of the Company or any of its subsidiaries.

 

11. Return of Materials. The Executive shall, at any time upon the written
request of a duly authorized officer of the Company, and in any event
immediately following the Termination Date, return and surrender to the Company
all property of the Company, including but not limited to originals and all
copies, regardless of medium, of property belonging to the Company created or
obtained by the Executive as a result of or in the course of or in connection
with his employment with the Company regardless of whether

 

14



--------------------------------------------------------------------------------

such items constitute proprietary information; provided, however, that the
Executive shall be under no obligation to return written materials acquired from
third parties that are generally available to the public. Notwithstanding
anything to the contrary in this Agreement or elsewhere, the Executive shall be
entitled to retain: (i) his home computer, (ii) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and Rolodexes, personal files and phone books
(including information on personal and professional contacts in whatever form
maintained), (iii) information relating to his compensation or to reimbursement
of expenses, (iv) information that he reasonably believes may be needed for tax
purposes, and (v) any other documents or information that relate to his personal
entitlements or obligations.

 

12. Non-Disparagement. The Executive agrees that he shall not make any public
statement at any time during or after the Term that disparages the Company, its
subsidiaries or affiliates, or any of their respective officers or directors.
Notwithstanding the foregoing, nothing in this Agreement or elsewhere shall
prevent the Executive from making any truthful statement to the extent
(i) reasonably necessary in connection with any litigation, arbitration or
mediation, (ii) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order such Person to disclose or make accessible such
information or (iii) reasonably necessary to respond publicly to an incorrect or
disparaging public statement made by the Company or its subsidiaries or by any
officer or director thereof.

 

13. Scope of Covenants.

 

  (a) The Executive acknowledges that: (i) as a senior executive of the Company,
he will have access to confidential information concerning the entire range of
businesses in which the Company and its subsidiaries were and are engaged;
(ii) that the Company’s and its subsidiaries’ businesses are conducted
world-wide; and (iii) that the Company’s and its subsidiaries’ confidential
information, if disclosed or utilized without its authorization, would
irreparably harm the Company and its subsidiaries in: (1) selling new business;
(2) maintaining and establishing existing and new relationships with employees,
agents, brokers and vendors; and (3) other ways arising out of the conduct of
the businesses in which the Company and its subsidiaries are engaged.

 

  (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary that: (i) the scope of this Agreement be
world-wide; (ii) its breadth include those segments of the entire offshore oil
and gas drilling industry in which the Company and its subsidiaries conduct
business; and (iii) the duration of the restrictions upon the Executive be as
indicated herein.

 

15



--------------------------------------------------------------------------------

  (c) The Executive agrees that the provisions of Sections 7, 8, 9, 10, 11 and
12 of this Agreement, and the Company’s enforcement of them, are reasonably
necessary to protect the Company’s and its subsidiaries’ legitimate business and
property interests and relationships, especially those that he was responsible
for developing or maintaining.

 

  (d) If any one or more of the provisions contained in Sections 7, 8, 9, 10, 11
or 12 shall be held to be excessively broad as to duration, geographic scope,
activity or subject, such provisions shall be construed by limiting and reducing
them so as to be enforceable to the maximum extent allowed by applicable law.

 

14. Equitable Relief. Each Party agrees that any actual or threatened breach of
the covenants set forth in Sections 7, 8, 9, 10 11 or 12 above could cause the
other Party irreparable harm. Therefore, in the event of any actual or
threatened breach by either Party (the “Breaching Party”) of the provisions of
Sections 7, 8, 9, 10 11 or 12 above, the other Party shall be entitled to seek,
through arbitration in accordance with Section 21 or from any court with
jurisdiction over the matter and the defendant(s), temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Breaching Party from
violating such provisions and to seek, in addition, but solely through
arbitration in accordance with Section 21, money damages, together with any and
all other remedies available under applicable law.

 

15. Representations.

 

  (a) The Executive represents and warrants to the Company that he (i) has the
legal right to enter into this Agreement and to perform all of the obligations
to be performed by him hereunder in accordance with its terms, (ii) is not a
party to any agreement or understanding, written or oral, that would prevent him
from entering into this Agreement or performing his obligations under it, and
(iii) has not materially breached any of his fiduciary duties to his current
employer or its affiliates. The Executive represents and warrants to the Company
that he is not a party to any non-compete or non-solicitation obligations with
any Person which would be violated by performing his duties hereunder.

 

16



--------------------------------------------------------------------------------

  (b) The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree, or any agreement,
arrangement, plan or corporate governance document to which it is a party or by
which it is bound and (iii) upon the execution and delivery of this Agreement by
the Parties, this Agreement shall be its valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

16. Indemnification/D&O Insurance.

 

  (a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its subsidiaries,
or is or was serving at the request of the Company or any of its subsidiaries,
or in connection with his service hereunder, as a director, officer, member,
employee, agent, manager, trustee, consultant or representative of another
Person, or if any Claim is made, is threatened to be made, or is reasonably
anticipated to be made, that arises out of or relates to the Executive’s service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless to the fullest extent permitted or authorized by
the Certificate of Incorporation or Bylaws of the Company, or if greater, by
applicable law, against any and all reasonable and appropriately documented
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer, member, employee,
agent, manager, trustee, consultant or representative of the Company or of any
of its subsidiaries or other Person and shall inure to the benefit of his heirs,
executors and administrators. The Executive shall be entitled to prompt
advancement of any and all appropriately documented costs and expenses
(including, without limitation, attorneys’ and other professional fees and
charges) reasonably incurred by him in connection with any such Proceeding or
Claim, any such advancement to be made within 15 days after the Executive gives
written notice, supported by reasonable documentation, requesting such
advancement. Such notice shall include an undertaking by the Executive to repay
the amounts advanced to the extent that he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement or elsewhere shall operate to limit or extinguish any right to
indemnification, advancement of expenses, or contribution that the Executive
would otherwise have (including, without limitation, by agreement or under
applicable law). For purposes of this Agreement, “Proceeding” shall mean any
actual, threatened or reasonably anticipated action, suit or proceeding, whether
civil, criminal, administrative, investigative, appellate, formal, informal or
other.

 

17



--------------------------------------------------------------------------------

  (b) The Company shall maintain directors and officers liability insurance
covering the Executive in his respective capacities as an officer and director
of the Company (and, if applicable, of any of its subsidiaries) on the same
basis that the Company provides such insurance to other officers and directors
of the Company generally.

 

17. Severability. Each of the terms and provisions of this Agreement shall be
deemed severable in whole and in part. To the extent that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall remain in full force and effect so as to achieve the intentions of the
Parties, as set forth in this Agreement, to the maximum extent possible.

 

18. Assignment.

 

  (a) This Agreement shall be binding upon, and inure to the benefit of, the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns.

 

  (b) No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights and obligations
may be assigned or transferred pursuant to a merger, consolidation or other
combination in which the Company is not the continuing entity, or a sale or
liquidation of all or substantially all of the business and assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement.

 

  (c) No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or by operation of law.
Notwithstanding the foregoing, the Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive any compensation or benefit
hereunder following the Executive’s death by giving written notice thereof to
the Company. In the event of the Executive’s death or a judicial determination
of his incompetence, references in this Agreement to the Executive shall be
deemed, where appropriate, to refer to his beneficiary, estate or other legal
representative. In the event that Executive dies before all payments he may be
entitled to have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to his personal
representative or estate.

 

18



--------------------------------------------------------------------------------

19. Miscellaneous.

 

  (a) This Agreement shall be governed, interpreted, performed and enforced in
accordance with its express terms, and otherwise in accordance with the laws of
the State of Texas (without regard to choice of law or conflict of laws
principles), to the extent not displaced by federal law.

 

  (b) Except as otherwise expressly set forth herein, this Agreement contains
the entire agreement of the Parties with regard to the subject matter hereof,
and supersedes all prior agreements and understandings, written or oral, with
respect to such subject matter.

 

  (c) No provision in this Agreement may be amended unless such amendment is set
forth in a writing that expressly refers to the provision of this Agreement that
is being amended and that is signed by the Executive and by an authorized
officer of the Company. No waiver by any Person of any breach of any condition
or provision contained in this Agreement shall be deemed a waiver of any similar
or dissimilar condition or provision at the same or any prior or subsequent
time. To be effective, any waiver must be set forth in a writing signed by the
waiving Person and must specifically refer to the condition(s) or provision(s)
of this Agreement being waived. In the event of any conflict between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control unless the Executive otherwise agrees
in a writing that expressly refers to the provision of this Agreement whose
control he is waiving.

 

  (d) To the extent necessary to effect the purposes of this Agreement, the
respective rights and obligations of the Parties (including, without limitation,
those set forth in Sections 6 through 17 above, and 22 below) shall survive any
termination or expiration of the Term or termination of the Executive’s
employment.

 

  (e) All numbers and headings contained in this Agreement are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained in this Agreement.

 

19



--------------------------------------------------------------------------------

  (f) As soon as practicable following the Commencement Date or within thirty
(30) days following receipt of an invoice for services performed after the
Commencement Date, the Company shall reimburse the Executive for all reasonable,
appropriately documented attorneys’ fees incurred in entering into this
Agreement and reviewing any equity or other ancillary documentation relating to
compensation or benefits provided hereunder or awarded in connection with this
Agreement, provided, however, that the amount reimbursed under this
Section 19(f) shall not exceed $50,000.

 

20. Notices. Any notice, consent, demand, request, or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (x) when delivered personally to such
Person or (y), provided that a written acknowledgment of receipt is obtained,
five days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
(if any) specified below for such Person (or to such other address as such
Person shall have specified by ten days’ advance notice given in accordance with
this Section 20) or (z) on the first business day after it is sent by facsimile
to the facsimile number (if any) set forth below (or to such other facsimile
number as shall have specified by ten days’ advance notice given in accordance
with this Section 20), with a confirmatory copy sent by certified or registered
mail or by overnight courier in accordance with this Section 20.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094

Attn: Corporate Secretary

If to the Executive:

The address of his principal residence as it appears in the Company’s records,

with a copy to him (during the Term) at his office in Houston, Texas.

With a copy to:

Henry I. Morgenbesser, Esq.

Katzke & Morgenbesser LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

 

21.

Arbitration of All Disputes. Any Claim between the Executive and the Company or
any of its subsidiaries, including any Claim arising out of or relating to this
Agreement, any other agreement or arrangement between the Executive and the
Company or any of its

 

20



--------------------------------------------------------------------------------

  subsidiaries, the Executive’s employment with the Company, or any termination
thereof (a “Covered Claim”) shall (except to the extent otherwise provided in
Section 14 with respect to certain requests for injunctive relief) be resolved
by binding confidential arbitration, to be held in Houston Texas, in accordance
with the Commercial Arbitration Rules (and not the National Rules for Resolution
of Employment Disputes) of the American Arbitration Association and this
Section 21. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.

 

22. Section 280G.

 

  (a)

In the event that any payment or benefit made or provided to or for the benefit
of the Executive under this Agreement, or under any plan, agreement, program or
arrangement of the Company, of any Person effecting a change in control of the
Company (a “280G Change in Control”), or any affiliates of any of the foregoing
(a “Payment”) is determined to be subject to any excise tax (“Excise Tax”)
imposed by Section 4999 of the Code, or any comparable state or local tax
provision, the Company shall reduce the amount of such Payment to the greatest
amount that can be paid to the Executive without any portion of the Payment
being subject to the Excise Tax; provided however, that such reduction shall be
made only to the extent that the reduction results in the Executive retaining a
greater “After Tax Amount” (as defined below) of the Payments following the
reduction than the After Tax Amount of the Payments the Executive would have
retained if no such reduction had taken place. For purposes of the foregoing,
(i) the “After Tax Amount” of the Executive’s Payments, as computed with and as
computed without the reduction provided for in this Section 22, shall mean the
amount of the Payments, as so computed, that the Executive would retain after
payment of all taxes (including any federal, state or local income taxes, the
Excise Tax or other excise taxes, any employment, social security or Medicare
taxes, and any other taxes) imposed with respect to such Payments in the year or
years in which payable and (ii) the amount of such taxes shall be computed at
the rates in effect under the applicable tax laws in the year in which the
applicable 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid, and in the
case of any income taxes, by using the combined federal, state and (if
applicable) local income tax rates then in effect under such laws. The
determination of whether any Payment is subject to the Excise Tax and, if so,
the amount of any reduction shall be made by an independent, nationally
recognized United States public accounting firm (the “Auditor”). The Auditor
shall be selected by the Company (subject to the Executive’s approval, which
shall not be unreasonably withheld or delayed), and shall be paid for by the
Company. Such determination shall be made no later than fifteen (15) days
following the closing of the transaction or the occurrence of the event that
constitutes the 280G Change in Control, or as soon thereafter as
administratively practicable. The Auditor shall provide a written report of its
determinations hereunder, including detailed supporting calculations, both to
the

 

21



--------------------------------------------------------------------------------

  Executive and to the Company. In the absence of manifest error, the
determinations made by the Auditor hereunder shall be binding upon the Executive
and the Company. The Parties shall cooperate with each other in connection with
any Proceeding or Claim relating to the existence or amount of any liability for
any Excise Tax.

 

  (b) Any reductions in the Executive’s Payments required to be made pursuant to
this Section 22 above shall be made in the following order: (i) payments that
are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will
next be reduced; (iii) payments that are payable in cash that are valued at less
than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts
that are payable last reduced first, will next be reduced; (iv) payments and
benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24 will next be reduced; (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Within ten (10) days following such determination hereunder,
the Company shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to or for the benefit of the Executive such amounts as become
due to the Executive under, and in accordance with the terms of, this Agreement.

[Remainder of the page intentionally left blank.]

 

22



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures delivered by facsimile shall be deemed effective for all
purposes.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Signing Date.

DIAMOND OFFSHORE DRILLING, INC.

 

By:  

/s/ William C. Long

  Name: William C. Long  

Title: Senior Vice President, General Counsel

          and Secretary

 

MARC EDWARDS

/s/ Marc Edwards

 

23



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

THIS RELEASE OF CLAIMS (this “Release”) is entered into as of
                    [the date the Executive signs this Release following a
termination without Cause or a resignation for Good Reason] (the “Release
Date”), by and between Marc Edwards (the “Executive”) and Diamond Offshore
Drilling, Inc. (the “Company”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Employment Agreement by
and between the Company and the Executive, dated as of February 12th, 2014 (the
“Employment Agreement”).

1. Release.

(a) The Executive, on behalf of himself and his beneficiaries, estate and legal
representatives (collectively, with the Executive, the “Executive Releasors”)
hereby releases, acquits and forever discharges the Company, its parents,
subsidiaries, and each of their respective successors, assigns, officers,
directors, and employees (collectively, the “Company Released Parties”) from any
and all claims, causes of actions, demands, suits, costs, expenses and damages
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, at law or in equity, that any Executive Releasor may have, or
may have had, or may hereafter have, and that are based in whole or in part on
facts, whether or not now known, existing prior to the Release Date, and that
arise out of or relate to the Executive’s employment with or services for the
Company or its subsidiaries, or the termination of such employment or services,
other than the right to payment or benefits under Section 6 of the Employment
Agreement, for which execution of this Release is, in part, a condition
precedent, and the right to indemnification, advancement of expenses and
insurance pursuant to Section 16 of the Employment Agreement. Notwithstanding
the foregoing, this release does not apply (i) to any vested benefits under any
benefits plan, program, policies or agreements of the Company or any of its
affiliates which the Executive may have as may be in effect from time to time;
(ii) to the Executive’s right to obtain contribution as permitted by law in the
event of any judgment against the Executive as a result of any act or failure to
act for which the Executive and the Company (or any of its subsidiaries or
affiliates) are held jointly liable; (iii) to any rights the Executive holds as
an individual stockholder of the Company; (iv) to any claim that cannot be
waived by law; (v) to the Executive’s right to enforce the terms of this
Release; and (vi) to any right or claim that arises after the date of the
execution of this Release.

(b) The claims released by the Executive include, to the extent set forth in
Section 1(a), any and all claims under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et seq., the Fair Labor Standards Act as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section



--------------------------------------------------------------------------------

701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et
seq., the Sarbanes-Oxley Act, as amended, the Dodd-Frank Act, as amended and any
and all state or local laws regarding employment discrimination and/or U.S.
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims in any way arising from or derivative of
the Executive’s employment with the Company or any of its subsidiaries or the
termination of such employment, as well as any claims under state contract or
tort law or otherwise.

2. Representation by the Executive. The Executive represents that he has not
been convicted of, or pleaded guilty to or nolo contendere to, any felony and
has not engaged in conduct that constitutes Cause under the Employment
Agreement.

3. Incorporation of Specific Provisions. The following Sections of the
Employment Agreement shall be deemed incorporated by reference in this Release
and shall be treated as if set forth in full herein, except that references in
them to this “Agreement” shall be deemed to be references to this “Release”:
Sections 19(a), 19(b), 19(c), 19(e), 20, 21 and 23.

4. Review and Revocation Period. The Executive hereby represents that he has
read this Release carefully and fully understands the terms hereof, and that he
has been advised to consult with an attorney and has had the opportunity to
consult with an attorney prior to signing this Release. The Executive
acknowledges that he is executing this Release voluntarily and knowingly,
without duress or coercion, and that he has not relied on any representations,
promises or agreements of any kind, other than those set forth in this Release.
The Executive further represents that he has had 21 days to review this Release.
If the Executive has executed this Release in fewer than 21 days after its
delivery, the Executive hereby acknowledges that his decision to execute this
Release prior to the expiration of such 21-day period was entirely voluntary.
The Executive may revoke his acceptance of this Release within seven days after
he has signed it and delivered it to the Company (the “Revocation Period”) by
sending written notice to the Company that the Executive wishes to revoke his
acceptance of it and not be bound by it. If the Executive timely revokes this
Release, the Company shall have no obligation to provide to the Executive the
benefits described or referenced in Sections 6.3(a) of the Employment Agreement
(other than those described in Section 6.6). This Release shall become effective
on the seventh (7th) day after the Executive signs it unless revoked in
accordance with the procedure set forth in the prior sentence. This Release
shall be null and void if not countersigned by the Company, and delivered to the
Executive, within seven (7) days after the expiration of the Revocation Period.

IN WITNESS WHEREOF, the Parties have executed this Release as of the date and
year first above written.

 

Marc Edwards

 

 

Date: